Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20170246735) in view of Kawanori et al. (US 20160126798).

1. Hashimoto et al. teach:
An electric work machine (title and fig 1) comprising: 
an exterior housing 20; 
an interior case 27 fixed inside the exterior housing (fig 1); 
a brushless motor 30 housed inside the interior case (fig 1), the brushless motor comprising a stator 31, which has a stator core 31 (since an insulator 39 is between it and the coils U1, V1, & W1, fig 1), one or more coils, and an insulator interposed between the stator core and the coil(s), and a rotor 32 disposed inward of the stator and having a rotary shaft 33; and 

wherein: the interior case holds the stator (fig 1) and axially supports the rotary shaft via a bearing 37; but does not teach that an electrically insulating means is provided between the stator core and the rotary shaft.

Kawanori et al. teach that an electrically insulating means 53 is provided between the stator core (fig 3) and the rotary shaft 7 to prevent bearing corrosion (excerpt below).

    PNG
    media_image1.png
    198
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    592
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    411
    665
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. 
4. Hashimoto et al. has been discussed above, re claim 1; but does not teach that the electrically insulating means includes a bearing-side insulating member provided in or on a portion of the interior case that axially supports the rotary shaft via the bearing.
Kawanori et al. teach that the electrically insulating means includes a bearing-side insulating member 53 provided in or on a portion of the interior case/flange 6b that axially supports the rotary shaft 7 via the bearing 5a to prevent bearing corrosion (excerpt below).

    PNG
    media_image1.png
    198
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    592
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    411
    665
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the electrically insulating means includes a bearing-side insulating member provided in or on a portion of the interior case that axially supports the rotary shaft via the bearing, as taught by Kawanori et al. so as to prevent bearing corrosion.

Kawanori et al. teach that the bearing-side insulating member is formed separately from the interior case and is integrally attached to the interior case (fig 6) to prevent bearing corrosion (excerpt below).

    PNG
    media_image1.png
    198
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    592
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    411
    665
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the bearing-side insulating member is formed separately from the interior case and is integrally attached to the interior case, as taught by Kawanori et al. so as to prevent bearing corrosion.
6. Hashimoto et al. has been discussed above, re claim 4; but does not teach that the bearing-side insulating member is a cap made of electrically insulating resin or 
Kawanori et al. teach that the bearing-side insulating member is a cap 53 made of electrically insulating resin or polymer (since it insulates the bearing); and the cap is fitted between the bearing and a bearing retaining part 52a defined in the interior case to prevent bearing corrosion (excerpt below).

    PNG
    media_image1.png
    198
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    592
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    411
    665
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the bearing-side insulating member is a cap made of electrically insulating resin or polymer; and the cap is fitted between the bearing and a bearing retaining part 

7. Hashimoto et al. has been discussed above, re claim 6; but does not teach that the cap is integrally formed on the interior case.
Kawanori et al. teach that the cap is integrally formed on the interior case (fig below) to prevent bearing corrosion (excerpt below).

    PNG
    media_image1.png
    198
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    592
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    411
    665
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the cap is integrally formed on the interior case, as taught by Kawanori et al. so as to prevent bearing corrosion. 


Kawanori et al. teach that the bearing-side insulating member is integrally formed on the interior case to prevent bearing corrosion (excerpt below).

    PNG
    media_image1.png
    198
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    592
    media_image2.png
    Greyscale
 
    PNG
    media_image4.png
    356
    576
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the bearing-side insulating member is integrally formed on the interior case, as taught by Kawanori et al. so as to prevent bearing corrosion.




An electric work machine (title and fig 1) comprising: 
a brushless motor 30 comprising a stator 31, which has a stator core 31 (since an insulator 39 is between it and the coils U1, V1, & W1, fig 1), one or more coils U1, V1, & W1, and an insulator 39 interposed between the stator core and the coil, and a rotor 32 disposed inward of the stator and having a rotary shaft 33; 
an output part driven (located at gear 38) by the rotary shaft; 
a stator-support member/motor case 27  that supports the stator; 
a housing/outer housing 20 that supports the stator-support member; but does not teach that an electrically insulating means providing electrical insulation between the stator core and the rotary shaft.

Kawanori et al. teach that an electrically insulating means 53 providing electrical insulation between the stator core (fig 3) and the rotary shaft 7 to prevent bearing corrosion (excerpt below).

    PNG
    media_image1.png
    198
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    592
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    411
    665
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that an electrically insulating means providing electrical insulation between the stator core and the rotary shaft, as taught by Kawanori et al. so as to prevent bearing corrosion.

Claims 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. & Kawanori et al. in further view of Inuzuka (US 20150180307).

2. Hashimoto et al. has been discussed above, re claim 1, but does not teach that an electrically insulating member is interposed between a rotor core of the rotor and the rotary shaft.



    PNG
    media_image5.png
    289
    913
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    483
    581
    media_image6.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that an electrically insulating member is interposed between a rotor core of the rotor and the rotary shaft, as taught by Inuzuka so as to balance the rotor.




Inuzuka teaches that the electrically insulating member is an insert made of electrically insulating resin or polymer (Inuzuka does not disclose that the resin is electrically insulating; however, since there are a finite number of predictable solutions [making an integral rotor with balancing stoppers 63 & 64 by using either an insulating resin or a non-insulating resin has a high probability of success to make the rotor integral with balancing stoppers…Still further, the routineer would be motivated to make the resin electrically insulating to help prevent bearing corrosion since Kawanori et al. stator is electrically insulated from the shaft, the rotor should also be electrically insulated from the shaft); and the rotary shaft has an uneven surface (grooves, fig below) that impedes rotation of the insert relative to the rotary shaft and/or impedes slippage of the insert relative to the rotary shaft in an axial direction of the rotary shaft to balance the rotor to give a greater surface area of contact for the resin and prevent bearing corrosion.

    PNG
    media_image5.png
    289
    913
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    483
    581
    media_image6.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the electrically insulating member is an insert made of electrically insulating resin or polymer; and the rotary shaft has an uneven surface that impedes rotation of the insert relative to the rotary shaft and/or impedes slippage of the insert relative to the rotary shaft in an axial direction of the rotary shaft, as taught by Inuzuka so as to give a greater surface area of contact and prevent bearing corrosion.

Claims 9-12, 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. & Kawanori et al. in further view of Yuki et al. (WO 2018179833).

9. Hashimoto et al. has been discussed above, re claim 1; but does not teach that the electrically insulating means includes a stator-side insulating member interposed between the interior case and the stator core.
Yuki et al. teach that the electrically insulating means includes a stator-side insulating member 2 interposed between the interior case (the motor housings in the annotated fig below correspond to the motor housings of Hashimoto et al.) and the stator core to prevent bearing corrosion (excerpt below).

    PNG
    media_image7.png
    214
    909
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    823
    654
    media_image8.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the electrically insulating means includes a stator-side insulating member interposed between the interior case and the stator core, as taught by Yuki et al. so as to prevent bearing corrosion.

10. Hashimoto et al. has been discussed above, re claim 9; but does not teach that the stator-side insulating member is integrally formed on the interior case.
Yuki et al. teach that the stator-side insulating member is integrally formed (since it is press-fit inside of the interior case (fig below)) on the interior case to prevent bearing corrosion (excerpt below).

    PNG
    media_image7.png
    214
    909
    media_image7.png
    Greyscale

 
    PNG
    media_image8.png
    823
    654
    media_image8.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the stator-side insulating member is integrally formed on the interior case, as taught by Yuki et al. so as to prevent bearing corrosion.

11. Hashimoto et al. has been discussed above, re claim 10; but does not teach that the stator-side insulating member is a layer made of electrically insulating resin or polymer attached to an inner surface of the interior case.


    PNG
    media_image7.png
    214
    909
    media_image7.png
    Greyscale

 
    PNG
    media_image9.png
    651
    519
    media_image9.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the stator-side insulating member is a layer made of electrically insulating resin or polymer attached to an inner surface of the interior case, as taught by Yuki et al. so as to prevent bearing corrosion.

12. Hashimoto et al. has been discussed above, re claim 1; but does not teach that the interior case, the stator core and the rotary shaft are each made of a metal.


    PNG
    media_image7.png
    214
    909
    media_image7.png
    Greyscale

 
    PNG
    media_image8.png
    823
    654
    media_image8.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the interior case, the stator core and the rotary shaft are each made of a metal, as taught by Yuki et al. so as to prevent bearing corrosion.


Yuki et al. teach that an insulating member 2 interposed between the housing and the stator core 11 to prevent bearing corrosion (excerpt below).

    PNG
    media_image7.png
    214
    909
    media_image7.png
    Greyscale

 
    PNG
    media_image8.png
    823
    654
    media_image8.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that an insulating member interposed between the housing and the stator core, as taught by Yuki et al. so as to prevent bearing corrosion.


Yuki et al. teach that the insulating member is a layer made of electrically insulating resin or polymer (since it insulates the stator core from the bearing caps 61 & 62) to prevent bearing corrosion (excerpt below).

    PNG
    media_image7.png
    214
    909
    media_image7.png
    Greyscale

 
    PNG
    media_image8.png
    823
    654
    media_image8.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the insulating member is a layer made of electrically insulating resin or polymer, as taught by Yuki et al. so as to prevent bearing corrosion.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al., Kawanori et al. & Yuki in further view of Inuzuka et al..

13. Hashimoto et al. has been discussed above, re claim 12; but does not teach that the electrically insulating means includes: a cap made of electrically insulating resin or polymer, the cap being fitted between the bearing and a bearing retaining part defined in the interior case; and a layer made of electrically insulating resin or polymer attached to an inner surface of the interior case so as to be interposed between the interior case and the stator core; wherein: an insert made of electrically insulating resin or polymer is interposed between a rotor core of the rotor and the rotary shaft; and the rotary shaft has an uneven surface that impedes rotation of the insert relative to the rotary shaft and/or impedes slippage of the insert relative to the rotary shaft in an axial direction of the rotary shaft.

Kawanori et al. teach that the electrically insulating means includes: a cap made of electrically insulating resin or polymer, the cap being fitted between the bearing and a bearing retaining part defined in the interior case to prevent bearing corrosion (excerpt below).

    PNG
    media_image1.png
    198
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    592
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    411
    665
    media_image3.png
    Greyscale

Yuki et al. teach that a layer made of electrically insulating resin or polymer attached to an inner surface of the interior case so as to be interposed between the interior case and the stator core to prevent bearing corrosion.

Inuzuka teaches that an insert made of electrically insulating resin or polymer is interposed between a rotor core of the rotor and the rotary shaft; and the rotary shaft has an uneven surface that impedes rotation of the insert relative to the rotary shaft and/or impedes slippage of the insert relative to the rotary shaft in an axial direction of 

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that the electrically insulating means includes: a cap made of electrically insulating resin or polymer, the cap being fitted between the bearing and a bearing retaining part defined in the interior 301 case; and a layer made of electrically insulating resin or polymer attached to an inner surface of the interior case so as to be interposed between the interior case and the stator core; wherein: an insert made of electrically insulating resin or polymer is interposed between a rotor core of the rotor and the rotary shaft; and the rotary shaft has an uneven surface that impedes rotation of the insert relative to the rotary shaft and/or impedes slippage of the insert relative to the rotary shaft in an axial direction of the rotary shaft, as taught by Kawanori et al., Yuki et al, & Inuzuka so as to prevent bearing corrosion, balance the rotor and give greater surface area for the resin to grab the shaft.

Claims 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al. (US 20090121566) in view of Kudose et al. (US 20150256035).

17. Ishizeki et al. teach:
A brushless motor 1 (title) comprising: 

a rotor 3 disposed in the interior of the stator (fig 1) and having a rotary shaft 3a, wherein: 
the stator core is composed of a plurality of plates (for laminated, para 0028); 
on an outer circumference of the stator core and/or of the plates, a plurality of recesses 16 and/or ridges having through holes 16 and/or projections 12/13 having through holes 16 are formed (fig 3); and 
a plurality of screws or bolts 48 respectively engage in the recesses and/or extend through the through holes of the ridges and/or of the projections (fig 1); but does not teach that the core is steel plates stacked in the axial direction of the motor.

Kudose et al. teach that the core 32 is steel plates 35 & 36 stacked in the axial direction of the motor to reduce iron loss (paras 0004 & 0005).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of  Ishizeki et al. so that the core is steel plates stacked in the axial direction of the motor, as taught by Kudose et al. so as to reduce iron losses.

18. Ishizeki et al. teach:
The brushless motor according to claim 17, further comprising: a motor case (4 & 5 together) having a first half case 5 and a second half case 4; wherein: screw boss .

    PNG
    media_image10.png
    835
    743
    media_image10.png
    Greyscale

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al. & Kudose et al. in further view of Kawanori et al..

19. Ishizeki et al. teach:
The brushless motor according to claim 18, wherein: the first half case is made of metal (for aluminum/aluminium, para 0036); the first half case has a bearing retaining part 54 that holds a bearing 10; but does not teach an electrically-insulating cap that is interposed between a metallic portion of the first half case and the bearing; and the bearing rotatably supports one end portion of the rotary shaft.


Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ishizeki et al. so that an electrically-insulating cap that is interposed between a metallic portion of the first half case and the bearing; and the bearing rotatably supports one end portion of the rotary shaft, as taught by Kawanori et al. so as to prevent bearing corrosion.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al. & Kawanori et al. in further view of Yuki et al..

20. Ishizeki et al. teach:
The brushless motor according to claim 18, wherein: the second half case 4 is made of metal (for aluminum/aluminium, para 0036); but does not teach that an electrically-insulating resin or polymer layer is disposed at least on an inner surface of the second half case such that the electrically-insulating resin or polymer layer is interposed between the stator core and a metallic portion of the second half case.

Yuki et al. teach that an electrically-insulating resin or polymer layer 2 is disposed at least on an inner surface of the second half case 33/32 such that the electrically-

    PNG
    media_image7.png
    214
    909
    media_image7.png
    Greyscale

 
    PNG
    media_image8.png
    823
    654
    media_image8.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hashimoto et al. so that an electrically-insulating resin or polymer layer is disposed at least on an inner surface of the second half case such that the electrically-insulating resin or polymer layer is interposed between the stator core and a metallic portion of the second half case, as taught by Yuki et al. so as to prevent bearing corrosion.



The brushless motor according to claim 18, wherein one of the ridges, one of the projections, one of the screw boss parts and/or one of the boss parts has/have a different outer contour than the other ridge(s), projection(s), screw boss part(s) and boss part(s) (fig 3 below).

    PNG
    media_image11.png
    615
    674
    media_image11.png
    Greyscale

22. Ishizeki et al. teach:
The brushless motor according to claim 21, wherein: the first half case and the second half case are each made of metal (re rejection of claims 19 and 20 above); the first half case has a bearing retaining part 54 that holds a bearing 10; the bearing rotatably supports one end portion of the rotary shaft 3a; but does not teach that i) an electrically- insulating cap that is interposed between a metallic portion of the first half case and the bearing and ii) an electrically-insulating resin or polymer layer is disposed at least on an inner surface of the second half case such that the electrically-insulating resin or polymer layer is interposed between the stator core and a metallic portion of the second half case.



Yuki et al. teach that ii) an electrically-insulating resin or polymer layer 2 is disposed at least on an inner surface of the second half case 33/32 such that the electrically-insulating resin or polymer layer is interposed between the stator core 11 and a metallic portion of the second half case to prevent bearing corrosion (excerpt below).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Ishizeki et al. so that i) an electrically- insulating cap that is interposed between a metallic portion of the first half case and the bearing and ii) an electrically-insulating resin or polymer layer is disposed at least on an inner surface of the second half case such that the electrically-insulating resin or polymer layer is interposed between the stator core and a metallic portion of the second half case, as taught by Kawanori et al. & Yuki et al. so as to prevent bearing corrosion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832